

Exhibit 10.72


Chordiant Software, Inc.
2005 Equity Incentive Plan


Restricted Stock Unit Grant Notice
For Non-U.S. Employees


Chordiant Software, Inc. (the “Company”), pursuant to its 2005 Equity Incentive
Plan (the “Plan”), hereby awards to Participant a Restricted Stock Unit Award
for the number of shares of the Company’s Common Stock set forth below (the
“Award”).  The Award is subject to all of the terms and conditions as set forth
herein, in the Plan (including any sub-plan for Participant’s country (the
“Sub-Plan”)) and in the Restricted Stock Unit Agreement (including any appendix
to the Restricted Stock Unit Agreement for Participant’s country (the
“Appendix”)), both of which are attached hereto and incorporated herein in their
entirety.  Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Plan.  In the event of any conflict between the terms
set forth herein and the Plan, the terms of the Plan shall control.


Participant:
     
Date of Grant:
     
Vesting Commencement Date:
     
Number of Shares Subject to Award:
             
Vesting Schedule:
[
 
]
   
Notwithstanding the foregoing, vesting shall terminate upon the Participant’s
termination of Continuous Service.  In addition, subject to the Participant’s
Continuous Service through the time that is immediately prior to a Change in
Control, 100% of the shares of Common Stock subject to this Award will become
fully vested as of immediately prior to the Change in Control.
 
   
Issuance Schedule:
The shares of Common Stock subject to the Award will be issued in accordance
with the issuance schedule set forth in Section 6 of the Restricted Stock Unit
Agreement

 
Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement (including any Appendix), the Plan
(including any Sub-Plan) and the Plan prospectus.  Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Grant
Notice, the Restricted Stock Unit Agreement (including any Appendix) and the
Plan (including any Sub-Plan) set forth the entire understanding between
Participant and the Company with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and Participant with respect to the subject matter hereof.


Chordiant Software, Inc.
 
Participant:
       
By:
       
Signature
 
Signature
       
Title:
   
Date:
           
Date:
       



 
Attachments:
Restricted Stock Unit Agreement (including any Appendix), 2005 Equity Incentive
Plan (including any Sub-Plan)






 
 
 

--------------------------------------------------------------------------------

 

Attachment I


Chordiant Software, Inc.
2005 Equity Incentive Plan
 
Restricted Stock Unit Agreement
For Non-U.S. Employees


 
Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement (the “Agreement”), including any appendix for
your country (the “Appendix”), Chordiant Software, Inc. (the “Company”) has
awarded you a Restricted Stock Unit Award (the “Award”) under its 2005 Equity
Incentive Plan, including any sub-plan for your country (the “Sub-Plan”)
(collectively, the “Plan”). Your Award is granted to you effective as of the
Date of Grant set forth in the Grant Notice for this Award.  This Agreement
shall be deemed to be agreed to by the Company and you upon the signing by you
of the Grant Notice to which it is attached.  Defined terms not explicitly
defined in this Agreement shall have the same meanings given to them in the
Plan.  In the event of any conflict between the terms in this Agreement and the
Plan, the terms of the Plan shall control.  The details of your Award, in
addition to those set forth in the Grant Notice and the Plan, are as follows.
 
1. Grant of the Award.    This Award represents the right to be issued on a
future date the number of shares of Common Stock as indicated in the Grant
Notice.  As of the Date of Grant set forth in the Grant Notice, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of shares of Common Stock subject to the Award.  Except as
otherwise provided herein, you will not be required to make any payment to the
Company with respect to your receipt of the Award, the vesting of the shares of
Common Stock or the delivery of the underlying shares of Common Stock.
 
2. Vesting.  Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service, as further described in Section 9(l) below.   Upon such termination of
your Continuous Service, the shares credited to the Account that were not vested
on the date of such termination will be forfeited at no cost to the Company and
you will have no further right, title or interest in or to such underlying
shares of Common Stock.
 
3. Number of Shares.
 
(a) The number of shares of Common Stock subject to your Award may be adjusted
from time to time for Capitalization Adjustments, as provided in the Plan.
 
(b) Any shares of Common Stock, cash or other property that becomes subject to
the Award pursuant to this Section 3, if any, shall be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
shares of Common Stock covered by your Award.
 
(c) Notwithstanding the provisions of this Section 3, no fractional shares or
rights for fractional shares of Common Stock shall be created pursuant to this
Section 3.  The Board shall, in its discretion, determine an equivalent benefit
for any fractional shares or fractional shares of Common Stock that might be
created by the adjustments referred to in this Section 3.
 
4. Securities Law Compliance.  You may not be issued any shares of Common Stock
under your Award unless either (a) such shares are registered under the
Securities Act; or (b) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award also
must comply with other applicable laws and regulations governing the Award, and
you will not receive any shares of Common Stock if the Company determines that
such receipt would not be in material compliance with such laws and regulations.
 
5. Limitations on Transfer.  Your Award is not transferable, except by will or
by the laws of descent and distribution.  In addition to any other limitation on
transfer created by applicable securities laws, you agree not to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in any of the
shares of Common Stock subject to the Award until such shares are issued to you
in accordance with Section 6 of this Agreement.  After the shares of Common
Stock have been issued to you, you are free to assign, hypothecate, donate,
encumber or otherwise dispose of any interest in such shares provided that any
such actions are in compliance with the provisions herein and applicable
securities laws.  Notwithstanding the foregoing, by delivering written notice to
the Company, in a form satisfactory to the Company, you may instruct the Company
to distribute shares of Common Stock to a spouse or former spouse pursuant to a
domestic relations order (or equivalent order under local law).
 
6. Date of Issuance.
 
(a) The Company will deliver to you a number of shares of Common Stock equal to
the number of vested shares subject to your Award, including any additional
shares of Common Stock received pursuant to Section 3 above that relate to those
vested shares on the applicable vesting date(s).  However, if a scheduled
delivery date falls on a date that is not a business day, such delivery date
shall instead fall on the next following business day.
 
(b) Notwithstanding the foregoing, in the event that (i) you are subject to the
Company’s policy (as in effect from time to time) permitting officers and
directors to sell shares only during certain “window” periods or you are
otherwise prohibited from selling shares of Common Stock in the public market
under applicable law and any shares of Common Stock covered by your Award are
scheduled to be delivered on a day (the “Original Distribution Date”) that does
not occur during an open “window period” applicable to you, as determined by the
Company in accordance with such policy, or does not occur on a date when you are
otherwise permitted under applicable law to sell shares of Common Stock on the
open market, and (ii) the Company elects not to satisfy its withholding
obligations with regard to Tax-Related Items (as defined in Section 10 below) by
withholding shares of Common Stock from your distribution under this Award and
you do not otherwise make arrangements for the payment in cash of the
Tax-Related Items, then such shares shall not be delivered on such Original
Distribution Date and shall instead be delivered on the first business day of
the next occurring open “window period” applicable to you pursuant to such
policy (regardless of whether you are still providing Continuous Service at such
time) or the next business day when you are not prohibited from selling shares
of Common Stock in the open market, but in no event later than the fifteenth
(15th) day of the third calendar month of the calendar year following the
calendar year in which the Original Distribution Date occurs.  The form of such
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.  In all cases, the delivery of shares of
Common Stock under this Award is intended to comply with Treasury Regulation
1.409A-1(b)(4) and shall be construed and administered in such a manner.
 
7. Dividends.  You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
 
8. Restrictive Legends.  The shares of Common Stock issued under your Award
shall be endorsed with appropriate legends determined by the Company.
 
9. Nature of Grant.  In accepting the Award, you acknowledge that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;
 
(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted repeatedly in the past;
 
(c) all decisions with respect to future restricted stock unit grants or other
awards, if any, will be at the sole discretion of the Company;
 
(d) your participation in the Plan shall not create a right to further
employment with your employer (the “Employer”) and shall not interfere with the
ability of the Employer to terminate your employment or service relationship at
any time;
 
(e) you are voluntarily participating in the Plan;
 
(f) the Award and the shares of Common Stock subject to the Award are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of your employment or service contract, if any;
 
(g) the Award and the shares of Common Stock subject to the Award are not
intended to replace any pension rights or compensation;
 
(h) the Award and the shares of Common Stock subject to the Award are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Affiliate;
 
(i) the Award and your participation in the Plan will not be interpreted to form
an employment or service contract or relationship with the Company or any
Affiliate;
 
(j) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
 
(k) in consideration of the grant of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
termination of your Continuous Service (for any reason whatsoever and whether or
not in breach of local labor laws) and you irrevocably release the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim;
 
(l) in the event of termination of your Continuous Service (whether or not in
breach of local labor laws), your right to receive or vest in the Award under
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Board shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
your Award;
 
(m) the Award and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability; and
 
(n) the Company has the right to reorganize, sell, spin out or otherwise
restructure one or more of its businesses or Affiliates at any time or from time
to time, as it deems appropriate (a “reorganization”), and such reorganization
could result in the termination of your Continuous Service, or the termination
of Affiliate status of the Employer and the loss of benefits available to you
under the Award, including but not limited to, the termination of the right to
continue vesting in the Award.
 
10. No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan or your acquisition or sale of the underlying shares
of Common Stock.  You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding participation in the Plan before taking
any action related to the Plan.
 
11. Withholding Obligations.
 
(a) Regardless of any action the Company or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer.  You
acknowledge that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Award, including, but not limited to, the grant or vesting of
the Award, the issuance of shares of Common Stock, the subsequent sale of shares
of Common Stock acquired pursuant to such issuance and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Award to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result.  Further,
if you have become subject to tax in more than one jurisdiction between the Date
of Grant set forth in the Grant Notice and the date of any relevant taxable or
tax withholding event, as applicable, you acknowledge that the Company and/or
the Employer (or your former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
 
(b) Prior to any relevant taxable or tax withholding event, as applicable, you
will pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following:
 
(i)  
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or

 
(ii)  
causing you to tender a cash payment to the Company in the amount of the
Tax-Related Items; or

 
(iii)  
withholding from proceeds of the sale of shares of Common Stock issued to you
upon vesting of the Award pursuant to you entering into a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you irrevocably elect to sell a
portion of the shares of Common Stock subject to the vested portion of the Award
to satisfy the Tax-Related Items and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Tax-Related Items
directly to the Company and/or the Employer; or

 
(iv)  
withholding shares of Common Stock from the shares of Common Stock otherwise
issuable to you in connection with the Award with a Fair Market Value (measured
as of the date shares of Common Stock are issued to pursuant to Section 6) equal
to the amount of the Tax-Related Items.

 
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.  If the obligation for
Tax-Related Items is satisfied by withholding shares of Common Stock, for tax
purposes, you are deemed to have been issued the full number of shares of Common
Stock subject to the vested portion of the Award, notwithstanding that a number
of the shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of your participation in the
Plan.
 
(c) Unless the withholding obligations of the Company and/or the Employer with
regard to all Tax-Related Items are satisfied, the Company shall have no
obligation to deliver any shares of Common Stock to you.  Finally, you agree to
indemnify and hold the Company and/or the Employer harmless from any failure by
the Company and/or the Employer to withhold the proper amount.
 
12. Data Privacy.  You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in the Grant Notice, this Restricted Stock Unit Award Agreement and
any other Award materials by and among, as applicable, the Employer, the Company
and any Affiliate for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
 
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all Awards or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).


You understand that Data will be transferred to E*TRADE, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan.  You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your
country.  You understand that you may request a list with the names and
addresses of any potential recipients of Data by contacting your local human
resources representative.  You authorize the Company, E*TRADE and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan.  You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan.  You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative.  You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan.  For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
 
13. Unsecured Obligation.  Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares of Common Stock pursuant to
this Agreement.  You shall not have voting or any other rights as a stockholder
of the Company with respect to the shares of Common Stock to be issued pursuant
to this Restricted Stock Unit Award Agreement until such shares are issued to
you pursuant to Section 6 of this Agreement.   Upon such issuance, you will
obtain full voting and other rights as a stockholder of the Company.  Nothing
contained in this Agreement, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind or a fiduciary
relationship between you and the Company or any other person.
 
14. Other Documents.  You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.
 
15. Notices.  Any notices provided for in connection with your Award or the Plan
shall be given in writing and shall be deemed effectively given upon receipt or,
in the case of notices delivered by the Company to you, five (5) days after
deposit in the United States mail, postage prepaid, addressed to you at the last
address you provided to the Company.
 
16. Electronic Delivery and Participation.  The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this Award by electronic means or to request your consent to participate in
the Plan by electronic means.  You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
 
17. Language.  If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different than the English version, the English
version will control.
 
18. Miscellaneous.
 
(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.
 
(b) The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
 
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.
 
(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
(e) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.
 
19. Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  Except
as expressly provided herein, in the event of any conflict between the
provisions of your Award and those of the Plan, the provisions of the Plan shall
control.
 
20. Severability.  If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan.  Any Section of this Agreement (or part of such a Section) so declared
to be unlawful or invalid shall, if possible, be construed in a manner which
will give effect to the terms of such Section or part of a Section to the
fullest extent possible while remaining lawful and valid.
 
21. Effect on Other Employee Benefit Plans.  The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except as such plan
otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any Affiliate’s employee
benefit plans.
 
22. Choice of Law and Venue.  The interpretation, performance and enforcement of
this Agreement will be governed by the law of the state of Delaware without
regard to such state’s conflict of laws rules.  For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this Award or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of Santa Clara County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
 
23. Amendment.  This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that no such amendment adversely affecting your rights
hereunder may be made without your written consent. Without limiting the
foregoing, the Board reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.
 
24. Compliance with Section 409A of the Code.  This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4).  Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth Section 409A(a)(2)(B)(i) of
the Code) as of the date of your separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)), then the issuance of any shares that
would otherwise be made upon the date of the separation from service or within
the first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the separation from service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of taxation on you
in respect of the shares under Section 409A of the Code.  Each installment of
shares that vests is intended to constitute a “separate payment” for purposes of
Treasury Regulation Section 1.409A-2(b)(2).
 
25. Appendix. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any special terms and conditions set forth in any Appendix to this
Agreement for your country.  Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan.  The Appendix constitutes part of
this Agreement.
 

                                                         .
 
 

--------------------------------------------------------------------------------

 

Appendix


Chordiant Software, Inc.
2005 Equity Incentive Plan


Restricted Stock Unit Agreement
For Non-U.S. Employees




Terms and Conditions
 
This Appendix includes special terms and conditions applicable to Participants
in the countries covered by the Appendix.  These terms and conditions are in
addition to or, if so indicated, in place of, the terms and conditions set forth
in the Agreement.  Defined terms not explicitly defined in this Appendix but
defined in the Plan or the Agreement shall have the same definitions given to
them in the Plan or the Agreement, as the case may be.
 
Notifications
 
This Appendix also includes notifications relating to exchange control and other
issues of which the Participant should be aware with respect to his or her
participation in the Plan.  The information is based on the exchange control,
securities and other laws in effect in the countries to which this Appendix
refers as of January 2009.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Participant
not rely on the notifications herein as the only source of information relating
to the consequences of participation in the Plan because the information may be
out of date at the time the Award vests and shares of Common Stock are issued to
the Participant or the shares of Common Stock issued upon vesting of the Award
are sold.


In addition, the notifications are general in nature and may not apply to the
particular situation of the Participant.  The Company is not in a position to
assure the Participant of any particular result.  Accordingly, each Participant
is advised to seek appropriate professional advice as to how the relevant laws
in his or her country may apply to his or her situation.  Finally, if the
Participant is a citizen or resident of a country other than the one in which he
or she is currently working, the information contained herein may not be
applicable to the Participant.



                         .
 
 

--------------------------------------------------------------------------------

 

Appendix for Canada
 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Restricted Stock Unit Agreement
For Non-U.S. Employees




Terms and Conditions
 
Settlement of Award.  Notwithstanding any discretion or anything to the contrary
in the Plan, the Award does not provide any right for you to receive a cash
payment and the Award will be settled in shares of Common Stock only.


The following provisions will apply to Participants who are residents of Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, including this Appendix, as well as all documents, notices, and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.


Consentement relatif à la langue utilisée.  Les parties reconnaissent avoir
souhaité expressément que la convention ainsi que cette Annexe, ainsi que tous
les documents, les notices et la documentation juridique fournis ou mis en œuvre
ou institués directement ou indirectement, relativement aux présentes, soient
rédigés en anglais.
 
Data Privacy.  This provision supplements Section 12 of the Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan.  You further
authorize the Company, any of its Affiliates and E*TRADE (or any other stock
plan service provider as may be selected by the Company to assist with the Plan)
to disclose and discuss the Plan with their respective advisors.  You further
authorize the Company and any of its Affiliates to record such information and
to keep such information in your employee file.

                                                     .
 
 

--------------------------------------------------------------------------------

 

Appendix for Germany
 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Restricted Stock Unit Agreement
For Non-U.S. Employees




Notifications


Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank.  If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares of Common Stock acquired under the Plan, the bank will make the report
for you.  You must also report to the German Federal Bank any receivables or
payables or debts in foreign currency exceeding an amount of €5,000,000 in any
month.

                                                     .
 
 

--------------------------------------------------------------------------------

 

Appendix for the Netherlands
 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Restricted Stock Unit Agreement
For Non-U.S. Employees




Notifications
 
Securities Law Notification. You should be aware of Dutch insider trading rules
which may impact the sale of shares of Common Stock acquired under the Plan.  In
particular, you may be prohibited from effecting certain transactions if you
have insider information regarding the Company.
 
In accepting the Award and participating in the Plan, you acknowledge having
read and understood this Securities Law Notification and further acknowledge
that it is your responsibility to comply with the following Dutch insider
trading rules:
 
Under Article 46 of the Act on the Supervision of the Securities Trade 1995,
anyone who has “inside information” related to the Company is prohibited from
effectuating a transaction in securities in or from the Netherlands.  “Inside
information” is knowledge of a detail concerning the issuer to which the
securities relate that is not public and which, if published, would reasonably
be expected to affect the stock price, regardless of the development of the
price.
 
Given the broad scope of the definition of inside information, certain employees
of the Company working at an Affiliate in the Netherlands (including you) may
have inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when they have such
inside information.
 

                                                         .
 
 

--------------------------------------------------------------------------------

 

Appendix for Poland
 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Restricted Stock Unit Agreement
For Non-U.S. Employees




Notifications
 
Exchange Control Notification. If you transfer funds in excess of €15,000 into
or out of Poland in connection with the sale of shares of Common Stock acquired
under the Plan, the funds must be transferred via a bank account.  You are
required to retain the documents connected with a foreign exchange transaction
for a period of five (5) years, as measured from the end of the year in which
such transaction occurred.  If you hold shares of Common Stock acquired under
the Plan and/or keep a bank account abroad, you will have reporting duties to
the National Bank of Poland. Please consult with your personal legal advisor to
determine what you must do to fulfill any applicable reporting duties.


 

                                                      .
 
 

--------------------------------------------------------------------------------

 

Appendix for Russia
 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Restricted Stock Unit Agreement
For Non-U.S. Employees




Notifications
 
Exchange Control Notification.  You must repatriate to Russia the proceeds from
the sale of shares of Common Stock and any cash dividends received in relation
to the shares within a reasonably short time of receipt.  The sale proceeds and
any cash dividends received must be initially credited to you through a foreign
currency account opened in your name at an authorized bank in Russia.  After the
funds are initially received in Russia, they may be further remitted to foreign
banks subject to the following limitations: (i) the foreign account may be
opened only for individuals; (ii) the foreign account may not be used for
business activities; and (iii) you must give notice to the Russian tax
authorities about the opening or closing of each foreign account within one
month of the account opening or closing, as applicable.


Securities Law Notification. The Agreement, the Plan and all other materials you
may receive regarding your Award and participation in the Plan do not constitute
advertising or an offering of securities in Russia.  The issuance of shares of
Common Stock under the Plan has not and will not be registered in Russia and,
therefore, the shares of Common Stock described in any Plan documents may not be
offered or placed in public circulation in Russia.


In no event will shares of Common Stock be delivered to you in Russia; all
shares of Common Stock acquired under the Plan will be maintained on your behalf
in the United States.


You are not permitted to sell shares of Common Stock directly to a Russian legal
entity or resident.


 

                                                     .
 
 

--------------------------------------------------------------------------------

 

Appendix for Spain
 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Restricted Stock Unit Agreement
For Non-U.S. Employees




Terms and Conditions
 
Nature of Grant.  This provision supplements Section 9 of the Agreement:


In accepting the Award, you consent to participate in the Plan and acknowledge
having received and read a copy of the Plan.


Further, you understand that the Company has unilaterally, gratuitously and
discretionally decided to grant restricted stock units under the Plan to
individuals who may be employees of the Company or one of its Affiliates
throughout the world.  The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not bind the
Company or any of its Affiliates.  Consequently, you understand that the Award
is granted on the assumption and condition that such Award and any shares of
Common Stock acquired upon vesting of the Award shall not become a part of any
employment contract (either with the Company or any of its Affiliates) and shall
not be considered a mandatory benefit, salary for any purposes (including
severance compensation) or any other right whatsoever.  In addition, you
understand that the Award would not granted but for the assumptions and
conditions referred to above; thus, you acknowledge and freely accept that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of the Award shall be null and void.


 Notifications


Exchange Control Notification. You must declare the acquisition of shares of
stock in a foreign company (including shares of Common Stock acquired upon
vesting of the Award) to the Direccion General de Política Comercial y de
Inversiones Extranjeras (the “DGPCIE”) of the Ministerio de Economia for
statistical purposes.  You must also declare ownership of any shares of stock in
a foreign company (including shares of Common Stock acquired upon vesting of the
Award) with the Directorate of Foreign Transactions each January while the
shares of stock are owned.  In addition, if you wish to import the ownership
title of shares of stock in a foreign company (including shares of Common Stock
acquired upon vesting of the Award) (i.e., stock certificates) into Spain, you
must declare the importation of such securities to the DGPCIE.
 
When receiving foreign currency payments derived from the ownership of shares of
stock (including shares of Common Stock acquired upon vesting of the Award)
(e.g., cash dividends or sale proceeds), you must inform the financial
institution receiving the payment of the basis upon which such payment is
made.  You will need to provide the institution with the following information:
(i) your name, address, and fiscal identification number; (ii) the name and
corporate domicile of the Company; (iii) the amount of the payment; (iv) the
currency used; (v) the country of origin; (vi) the reasons for the payment; and
(vii) any further information that may be required.

                                                      .
 
 

--------------------------------------------------------------------------------

 

Appendix for the United Kingdom
 
Chordiant Software, Inc.
2005 Equity Incentive Plan


Restricted Stock Unit Agreement
For Non-U.S. Employees




Terms and Conditions


Withholding Obligations.  This section supplements Section 10 of the Agreement:


If payment or withholding of the Tax-Related Items is not made within ninety
(90) days of the event giving rise to the Tax-Related Items or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected Tax-Related Items shall
constitute a loan owed by you to the Employer, effective as of the Due
Date.  You agree that the loan will bear interest at the then-current official
rate of Her Majesty’s Revenue & Customs (“HMRC”), it shall be immediately due
and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 10 of the
Agreement.  Notwithstanding the foregoing, if you are a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended), you shall not be eligible for
a loan from the Company to cover the Tax-Related Items.  In the event that you
are a director or executive officer and Tax-Related Items are not collected from
or paid by you by the Due Date, the amount of any uncollected Tax-Related Items
will constitute a benefit to you on which additional income tax and national
insurance contributions (“NICs”) will be payable.  You will be responsible for
reporting any income tax and NICs due on this additional benefit directly to
HMRC under the self-assessment regime.


Section 431 Joint Election.  As a condition of participation in the Plan and the
acquisition of shares of Common Stock or other securities pursuant to or in
connection with the Award, you agree to enter into a joint election within
Section 431 of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Section 431 Joint Election”).


The effect of the Section 431 Joint Election is that the shares of Common Stock
issued at vesting will not be treated as “restricted securities” for U.K. tax
purposes, notwithstanding the Holding Period applicable to such shares of Common
Stock.


If you do not enter into the Section 431 Joint Election at the time you accept
this Agreement, you will not be entitled to vest in the Award unless and until
you enter into the Section 431 Joint Election and no shares of Common Stock will
be issued under the Plan, without any liability to the Company and/or the
Employer.  If you do not enter into the Section 431 Joint Election prior to or
concurrent with the acquisition of any other securities in connection with the
Award, you will not be entitled to acquire such securities unless and until you
enter into the Section 431 Joint Election, without any liability to the Company
and/or the Employer.

                                                  .
 
 

--------------------------------------------------------------------------------

 
